Citation Nr: 0736447	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-31 318	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for contracture of the 
left hand as a residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from April 
1951 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
October 2005, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

The veteran also perfected appeals from September and 
December 2001 RO decisions denying claims for service 
connection for residuals of a broken arm and for nonservice-
connected pension benefits.  But during his October 2005 
hearing, he withdrew these additional claims from appellate 
consideration.  So they are no longer before the Board.  See 
38 C.F.R. § 20.204(c) (2007).

The Board remanded this case in August 2006 for additional 
development.

The RO partially granted the claim for service connection for 
residuals of a shell fragment wound to the left forearm in a 
recent April 2007 rating decision.  Specifically, the RO 
awarded a noncompensable rating for a residual scar on the 
ulnar aspect of the left forearm as the result of a shell 
fragment wound in service.  And the veteran has not since 
appealed either this initial rating or effective date 
assigned for this condition.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (the veteran must separately appeal 
these downstream issues).  The Board is now separately 
considering whether he also is entitled to service connection 
for contracture of his left hand as an additional residual of 
the shell fragment wound to his left forearm in service.




FINDINGS OF FACT

1.  Although there is competent and credible lay evidence 
that the veteran had respiratory problems during service, the 
competent medical evidence indicates his currently diagnosed 
COPD is the result of his 30-year smoking habit, not those 
respiratory problems he experienced while in the military.

2.  There is no evidence of a contracture of the left hand in 
service or for decades thereafter, and there is competent 
evidence against an etiological connection between the 
contracture the veteran currently has involving his left hand 
and his period of active military service - including his 
shell fragment wound.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by military 
service.  
38 U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.300(a), 3.303 (2007).

2.  A contracture of the left hand was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.14 (2007); Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in October 2003, March 2005, and 
November 2006.  The RO also sent the veteran a June 2000 duty 
to assist letter discussing the elements of service 
connection.  Further, the veteran was advised of the 
provisions of the VCAA by the undersigned VLJ during the 
October 2005 Travel Board hearing.  So all this considered, 
VA notified the veteran of the requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate 
both service-connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide; and (4) requesting he provide any 
evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board sees the RO did not provide the veteran with 
general VCAA notice prior to the September 2001 adverse 
determination on appeal.  But in Pelegrini, the Court 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claims, such that he is still provided proper due 
process.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

Here, the RO went back and readjudicated the claims after 
providing the VCAA letters mentioned, as evidenced by the 
SSOCs issued in May 2005, September 2005, and most recently 
in April 2007.

In addition, with regard to pre-decisional VCAA notice, the 
latter November 2006 letter from the RO further advised the 
veteran that a downstream disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  And again, as mentioned, since providing 
that additional notice, the RO has since gone back and 
readjudicated the claims in the April 2007 SSOC.  So the 
claims have been reconsidered since providing this additional 
information concerning these downstream elements of the 
claims.  And in any event, since service connection is being 
denied for these claims, no disability rating or effective 
date will be assigned anyway, so any timing error in 
providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service medical record (SMR) discharge examination, his VA 
treatment records, and some private medical records.  He also 
had VA respiratory and left wrist examinations with resulting 
medical nexus opinions concerning the cause of the conditions 
at issue - and, more specifically, whether they are linked 
to his military service.  See, e.g., McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In response to the VCAA letters, he 
has submitted hearing testimony, personal statements, lay 
buddy statements, private medical evidence, some service 
personnel records, and photographs.  The Board is also 
satisfied as to compliance with its August 2006 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board realizes VA has a heightened duty to assist and to 
search for alternate medical records when SMRs are missing or 
presumed destroyed, as is the case here.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18.  However, per a February 
2007 Formal Finding, VA determined that all methods were 
exhausted in attempting to secure the veteran's SMRs that 
appear to have been destroyed in the July 1973 fire at the 
National Personnel Records Center (NPRC) - a military 
records repository in St. Louis, Missouri.  So the Board 
finds no basis for further pursuit of additional SMRs, as 
such efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) 
and (3).

The RO has attempted to secure certain private medical 
records dated in the 1960s and 1970s for which the veteran 
has provided the required authorization.  However, in August 
2005, the RO noted that all attempts to obtain these 
particular private medical records yielded a negative reply.  
The veteran, himself, indicated these records were no longer 
available.  It is common practice for hospitals and 
physicians to retain medical records for as long as required 
by law and then to destroy them.  So, here, the Board is 
satisfied the RO has made reasonable efforts to obtain these 
private records.  See 38 C.F.R. § 3.159(c).  And, overall, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).    

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  
Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may be service connected, 
as well, if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When, as here, SMRs are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  As mentioned, the 
veteran's SMRs, except for the report of his discharge 
examination, appear to have been destroyed in the July 1973 
fire at the NPRC in St. Louis, Missouri.  Under these 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

Concerning this, in the February 2007 Formal Finding already 
alluded to, VA indicated that all procedures to obtain the 
veteran's missing SMRs - including his clinical/hospital 
records, Surgeon General's Office (SGO) records, and morning 
reports were correctly followed, and that all efforts had 
been exhausted, such that further attempts would be futile.  
There is no basis for any further pursuit of SMRs.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis - COPD

The veteran claims he has developed COPD from being exposed 
to cold temperatures and coal dust while stationed on Chejudo 
Island off the coast of Korea in December 1952.  He said he 
contracted pneumonia in December 1952 and was treated 
overnight in the dispensary, and has had recurrent 
respiratory problems ever since.  See his December 2002 
notice of disagreement (NOD) and his October 2003 substantive 
appeal (VA Form 9).  

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Considering this, September 
2000 and March 2007 VA respiratory examiners both diagnosed 
the veteran with COPD.  Although private medical records 
dated in 1999 reveal treatment for pneumonia, there was no 
evidence of residuals of this condition when the veteran 
under subsequent VA examinations.  In any event, the most 
recent medical evidence clearly shows current COPD, but not 
pneumonia.

The report of the veteran's January 1955 military discharge 
examination indicates his lungs and chest were normal.  There 
was no indication he had any residuals from his reported 
earlier treatment for pneumonia.  But he has also submitted 
various buddy statements from friends who knew him during and 
after service.  In sum, these statements recall he had 
breathing problems during and after his service in Korea and 
Japan.  There is no reason to doubt the credibility of these 
statements.  As the veteran's allegations have been 
corroborated by credible statements by other lay persons, 
there is credible supporting evidence that he had respiratory 
problems in service.  Barr, 21 Vet. App. at 310; Washington, 
19 Vet. App. at 368.  He also submitted photographs of his 
service in Korea and Japan, to further support this point.



Even accepting, however, the veteran currently has COPD and 
experienced respiratory problems during his military service 
is not a sufficient basis to grant his claim - that is, to 
conclude his current COPD is the result of or otherwise 
related to those respiratory problems in service.  This 
correlation requires medical nexus evidence, and this is 
where his claim fails.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Post-service, it is significant the veteran did not receive 
treatment for COPD until 1980, nearly 25 years after his 
discharge from the military.  More importantly, both VA 
examiners noted his reported history of COPD-related 
breathing problems beginning in 1980 (meaning beginning years 
after his military service had ended).  The  Federal Circuit 
Court has determined that such a lengthy lapse of time 
between service and the initial manifestation of the 
condition at issue is a factor for consideration in deciding 
a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  According to medical authorizations 
he signed, the veteran also reported receiving earlier 
private medical treatment for pneumonia and respiratory 
infections in 1965, 1969, 1971, 1974, and 1977 - so more 
contemporaneous to when he was in the military.  But, as 
mentioned, all attempts by the RO and him personally to 
obtain these records were unsuccessful.  Nonetheless, the 
Board has no reason not to believe his assertions regarding 
that treatment.  Still, though, since the recent evidence of 
record does not show a current diagnosis of pneumonia, there 
is no current disability involving this specific condition 
(so no way of service connecting it), and earlier treatment 
for pneumonia is irrelevant to the COPD claim on appeal.  



Therefore, service connection may not be established for COPD 
based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. 494-97.  The first evidence of a diagnosis of 
COPD is over 25 years after service.  And, again, although 
the veteran had earlier post-service symptomatology and 
treatment for pneumonia, he currently does not have this 
disorder - only COPD.  

Moreover, the competent evidence of record indicates there is 
no correlation between the veteran's current COPD and his 
period of active military service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the March 2007 VA respiratory examiner, after a 
thorough review of the claims folder, determined the 
veteran's current COPD is "most likely" due to his 30-year 
history of smoking a pack [of cigarettes] a day.  The 
examiner added the veteran's short-term exposure to coal dust 
and cold weather [in service] is insignificant in comparison 
to a 30-year history of smoking.  Further, the examiner 
pointed out that radiographic evidence did not show a pattern 
associated with coal dust exposure.  The Board finds this 
opinion provides strong evidence against the claim, 
especially since there is no contrary medical opinion of 
record.

As to the veteran's history of smoking, VA law now expressly 
prohibits granting service connection for disability 
(including COPD) attributable to the use of tobacco products 
during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300(a).  So even were the Board to assume for the sake of 
argument the veteran started smoking during service, his 
resulting claim for COPD would still have to be denied and, 
in any event, he has never contended that his smoking habit 
is the result of his military service.  See also VAOPGCPREC 
2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997) 
(indicating, among other things, that although a veteran, 
even as a layman, is competent to testify that he started 
smoking in service, he is not competent to determine whether 
he actually had a chemical addiction to nicotine while in 
service and whether his chronic smoking habit caused his 
current disability).



The veteran also asserted that a private physician and the 
September 2000 VA examiner both informed him that his COPD is 
related to exposure to coal dust during service.  See his 
October 2003 substantive appeal (VA Form 9) and hearing 
transcript at pages 14-15.  The Board has thoroughly reviewed 
the report of the September 2000 VA examiner and private 
medical records in the claims file, and no physician has 
offered such an opinion in written form.  Concerning this, 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for COPD.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Cromer, 
supra.  

Analysis - Contracture of the Left Hand

In a recent April 2007 rating decision, the RO granted 
service connection for a residual scar on the ulnar aspect of 
the left forearm as the result of an in-service shell 
fragment wound.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  However, the Board emphasizes the veteran also 
asserts a separately alleged residual of his in-service shell 
fragment wound - that is, a contracture of his left hand, the 
remaining issue on appeal.

Although his SMR discharge examination only noted a 
preexisting childhood scar on the left wrist, the RO has 
already determined the veteran sustained a shell fragment 
wound to his left forearm at Ashiya Air Force Base (AFB) in 
April 1953.  He indicated several rounds of ammunition were 
accidentally fired while disarming an airplane that had made 
an emergency landing there.  See his December 2002 NOD.  He 
said he was treated at a first aid stationed and transferred 
to the dispensary where he was "sewn up."  The occurrence 
of an 
in-service shell fragment wound is not in dispute by the VA.

The Board has considered that evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14.  Where, however, separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The Board emphasizes the 
critical inquiry in making this determination is whether any 
of the disabling symptomatology is duplicative 
or overlapping.  The veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id.  See 
also 38 C.F.R. § 4.25.

The veteran underwent a VA examination of his left wrist in 
September 2000.  The examiner noted the veteran's well-healed 
left wrist scar, but also noted a mild Dupuytren contracture 
of the left wrist.  A subsequent March 2007 VA examiner also 
documented a Dupuytren contracture of the left wrist.  There 
was some evidence of limitation of motion of the wrist with 
tenderness and pain associated with this particular 
condition.  Consequently, there is sufficient evidence of a 
current left wrist contracture, in addition to his already 
service-connected left wrist scar.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

Nevertheless, a comprehensive review of the evidence of 
record does not support a finding that the veteran's 
Dupuytren contracture of the left wrist was incurred or 
aggravated during his military service.  In particular, his 
January 1955 SMR discharge examination was negative for any 
tendon, nerve, or vascular damage of the left wrist.  In 
fact, the claims folder contains no record of any lay 
complaint, let alone medical treatment, for a left wrist 
contracture until the VA examination report dated in 
September 2000, approximately 45 years after discharge from 
service.  It follows that there is no basis to award service 
connection for contracture of the left hand based on 
chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.           



Of equal or even greater significance, though, is the fact 
the March 2007 VA examiner opined the contracture of the left 
hand "was not caused by or a result of [a] shell fragment 
wound."  Thus, there is clear, competent medical evidence 
that is flatly against a nexus finding between the current 
contracture of the veteran's left hand and his military 
service - and, in particular, his shell fragment wound.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The examiner explained that the veteran's 
SMR discharge examination was negative for any evidence of a 
contracture of the left hand.  In fact, the examiner stated 
these types of contractures are "most likely related" to a 
nonservice-connected autoimmune phenomenon, not to military 
trauma.  

The service and post-service medical records, as a whole, 
support the conclusions of the March 2007 VA examiner as they 
demonstrate a Dupuytren's contracture of the left hand that 
began decades after service with no connection to service.  
Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for contracture of the left hand 
as a residual of the shell fragment wound.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See Cromer, supra.  


ORDER

Service connection for COPD is denied. 

Service connection for contracture of the left hand as a 
residual of a shell fragment wound is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


